

117 HR 3315 IH: To revise the boundaries of a unit of the John H. Chafee Coastal Barrier Resources System in Topsail, North Carolina, and for other purposes.
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3315IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Murphy of North Carolina (for himself and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo revise the boundaries of a unit of the John H. Chafee Coastal Barrier Resources System in Topsail, North Carolina, and for other purposes.1.Correction to map(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of the Interior shall make such corrections to the map described in subsection (b) as are necessary to exclude lots from unit L06 of the John H. Chafee Coastal Barrier Resources System in North Topsail Beach, North Carolina, that were serviced by infrastructure, as described in subsection (c), installed along North Carolina Highway 210 and New River Inlet Road as of the date of enactment of the Coastal Barrier Resources Act (16 U.S.C. 3501 et seq.).(b)Maps describedThe map referred to in subsection (a) is a map that—(1)is included in a set of maps as part of the John H. Chafee Coastal Barrier Resources System entitled John H. Chafee Coastal Barrier Resources System and dated December 21, 2018; and(2)relates to unit L06 of the John H. Chafee Coastal Barrier Resources System.(c)Infrastructure described(1)In generalSubject to paragraph (2), the infrastructure referred to in subsection (a) is infrastructure that meets the criteria described in section 4(g)(1)(B) of the Coastal Barrier Resources Act (16 U.S.C. 3503(g)(1)(B)).(2)InclusionFor purposes of paragraph (1), North Carolina Highway 210 and New River Inlet Road shall be considered to meet the criteria described in section 4(g)(1)(B)(i) of the Coastal Barrier Resources Act (16 U.S.C. 3503(g)(1)(B)(i)).